DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 1/13/2021 has been entered.  Claim 1 has been amended.  Claim 10 has been cancelled.  Claims 1, 2, 7, 9, 11-14 are still pending in this application, with claims 1 being independent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 9, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2012/0327330 Hereinafter Takahashi) in view of Bae et al. (US 2011/0051397) and Sato (US 20090003002).
Regarding claim 1, Takahashi teaches a plurality of backlight units (the sections of 100 corresponding to each light source, Figs. 1 and 6, Paragraph 0029), each of the plurality of backlight units comprising: 
a backplane unit (7, Fig. 1); 

at least three light emitting diodes (Fig. 14, Paragraph 0059) on the backplane unit and extending through the first reflecting unit (Fig. 1), the at least three LEDs emitting lights of different colors (Paragraph 0059); and 
a light guiding unit (3, Fig. 1) on a side of the first reflecting unit away from the backplane unit, the light guiding unit being transparent (Fig. 1, Paragraph 0025); 
wherein each of the plurality of backlight units further comprises a second reflecting unit (4, Figs. 1 and 6) on a side of the light guiding unit away from the backplane unit (Fig. 1); and 
the second reflecting unit comprises at least one reflecting region (11, Fig. 4, Paragraph 0029) and at least one transmitting region (10, Fig. 6); the at least one reflecting region is configured to reflect light (Fig. 1, Paragraph 0029); the at least one transmitting region is configured to transmit light (Fig. 1, Paragraph 0029); 
wherein the second reflecting unit comprises a main portion portion (area where all of the reflection is in contact with each other in the center of Fig. 6) and a border portion (the border portion being where all the light transmitting region is in direct contact in Fig. 6) surrounding the main portion (Fig. 6); 
the main portion comprises a reflecting region and a plurality of transmitting regions (10 which are surrounded by 11 in Fig. 6) spaced apart from each other by the reflecting region (11, Fig. 6); a region of the main portion excluding the plurality of transmitting regions is the reflecting region (Fig. 6, Paragraph 0029); each of the plurality of transmitting regions in the main portion is in a shape of a dot (Fig. 6, Paragraph 0038); the reflecting region in the main portion surrounds each of the plurality of transmitting regions (Fig. 6); 

wherein sizes of the plurality of reflecting regions of the border portion gradually decrease along a direction from a center towards an edge of the second reflecting unit (Fig. 6, Paragraphs 0029 and 0038);
the second reflecting units of the plurality of backlight units are arranged in a plurality of rows along a first direction (the row direction, Fig. 14; Specifically paragraph 0029 teaches that there is a light at the center of each Fig. 6 section and Fig. 14 shows there being several in rows and columns); the second reflecting units in each of the plurality of rows are serially coupled together (Fig. 14); the plurality of rows of the second reflecting units are serially coupled together along a second direction (column direction, Fig. 14); wherein the first direction is perpendicular to the second direction (Fig. 14); each second reflecting unit is rectangular (Paragraph 0024 teaches rectangular shape); odd-numbered rows of the second reflecting units are aligned with each other in the first direction, and even-numbered rows of the second reflecting units are aligned with each other in the first direction (Fig. 14).
Takahashi fails to teach each of the plurality of reflecting regions in the border portion is round shaped.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have changed the shape of Takahashi’s reflecting region to be round shaped as taught by Bae, in order to provide a different light distribution as well as providing different common shapes as are current in the art. 
Takahashi in view of Bae fails to teach each of the odd-numbered rows of the second reflecting units is staggered in relation to the even-numbered rows of the second reflecting units in the first direction.
Sato teaches the second reflecting units of the plurality of backlight units are arranged in a plurality of rows (plurality of rows, Fig. 8 provided blow) along a first direction (First direction, Fig. 8 provided blow); the second reflecting units in each of the plurality of rows are serially coupled together (Fig. 7B and 8); the plurality of rows of the second reflecting units are serially coupled together along a second direction (second direction, Fig. 8 provided blow, similarly to applicants Fig. 6C); wherein the first direction is perpendicular to the second direction (Fig. 8 provided blow); odd-numbered rows of the second reflecting units are aligned with each other in the first direction (Fig. 8 provided blow), and even-numbered rows of the second reflecting units are aligned with each other in the first direction (Fig. 8 provided blow); each of the odd-numbered rows of the second reflecting units is staggered in relation to the even-numbered rows of the second reflecting units in the first direction (Fig. 8 provided blow).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have staggered the odd and even number rows of Takahashi as taught by Sato, in 


    PNG
    media_image1.png
    666
    767
    media_image1.png
    Greyscale

(Sato, Fig. 8, Reproduced and annotated)

Regarding claim 2, Takahashi teaches the at least three LEDs comprises an LED emitting blue light, an LED emitting red light, and an LED emitting green light (Paragraph 0059).

Regarding claim 7, Takahashi teaches sizes of the plurality of transmitting regions of the main portion gradually increase along a direction from a center towards an edge of the second reflecting unit (Fig. 6, Paragraphs 0029 and 0038).

9, Takahashi teaches the second reflecting units of the plurality of backlight units are arranged in a matrix comprising a plurality of rows (Rows from left to right, Fig. 14) along a first direction (horizontal direction, Fig. 14) and a plurality of columns (Columns from top to bottom, Fig. 14) along a second direction (vertical direction, Fig. 14); wherein the first direction is perpendicular to the second direction (Fig. 14); the second reflecting units in each of the plurality of rows are serially coupled together, and the second reflecting units in each of the plurality of columns are serially coupled together (Fig. 14).

Regarding claim 12, Takahashi teaches each transmitting region of the second reflecting unit is a through hole extending through the second reflecting unit, and the reflecting regions of the second reflecting unit are made of reflective material (Paragraphs 0023 or 0029).

Regarding claim 11, Takahashi fails to teach each of the odd-numbered rows of the second reflecting units offsets a distance from each of the even-numbered rows of the second reflecting units in the first direction; the distance is equal to a half of a length or width of the second reflecting unit.
Sato teaches each of the odd-numbered rows of the second reflecting units offsets a distance from each of the even-numbered rows of the second reflecting units in the first direction (Sato Fig. 8); the distance is equal to a half of a length or width of the second reflecting unit (Sato Fig. 8).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have staggered the odd and even number rows by a half of a length or width of the 

Regarding claim 14, Takahashi teaches the first reflecting unit defines at least one through hole (holes for the LEDs as shown in Fig. 1), the at least three LEDs extends through the at least one through hole (specifically, this says at least one hole give that the LEDs need holes in the reflector to pass through there would need to be holes for the 3 LEDs as one large hole or three small hole both ways meets the required limitation given that it defines at least one through hole and then says that the LEDs pass through the hole or holes).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2012/0327330 Hereinafter Takahashi) in view of Bae et al. (US 2011/0051397), Sato (US 20090003002), and Cho et al. (US 2017/0160591 Hereinafter Cho).
Regarding claim 13, Takahashi teaches the second reflecting unit comprises a transparent substrate (3, Fig. 1) and a reflective material layer (4, Fig. 1) formed on a surface (4a, Fig. 1) of the transparent substrate opposite to the LED; the reflective material layer partially covers the surface of the transparent substrate (Fig. 1); the reflective material layer forms each reflecting region (Fig. 1, Paragraphs 0023 and 0029); portions of the transparent substrate which are not covered by the reflective material layer define each transmitting region (Figs. 1, Paragraphs 0023 and 0029).
Takahashi fails to teach the second reflecting unit comprises a transparent substrate and a reflective material layer formed on a surface of the transparent substrate adjacent to the LED; the reflective material layer partially covers the surface of the transparent substrate; the reflective 
Cho teaches the second reflecting unit comprises a transparent substrate (100, Fig. 3) and a reflective material layer (200, Fig. 3) formed on a surface of the transparent substrate adjacent to the LED (Fig. 3); the reflective material layer partially covers the surface of the transparent substrate (Fig. 3); the reflective material layer forms each reflecting region (Figs. 3 and 4A); portions of the transparent substrate which are not covered by the reflective material layer define each transmitting region (Figs. 3 and 4A).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have the reflective material layer of Takahashi formed on a surface of the transparent substrate adjacent to the LED as taught by Cho, in order to provide the reflective element on a desired side of the transparent member and to provide a specific distance between the light source and the reflector thereby controlling the light emission from the device.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
s 1, 2, and 7, 9-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-14 of co-pending Application No. 16/225,342 in view of Sato (US 2009/0003002). 
See the tables below for further comparison of the limitations of claims 1, 2, and 7-14, of the present application with claims 1, 7, 9-13 of co-pending application 16/225,342 in view of Sato (US 2009/0003002). 
This is a provisional nonstatutory double patenting rejection.
Present Application claim 1
Co-pending Application 16/225,342 claim 1
Secondary reference Sato (US 2009/0003002)
Comparison
a plurality of backlight units, each of the plurality of backlight units comprising:
a plurality of backlight units, each of the plurality of backlight units comprising:

Same language
a backplane unit;
a backplane unit;

Same language
a first reflecting unit on the backplane unit;
a first reflecting unit on the backplane unit; and

Same language
at least three light emitting diodes (LEDs)
a light emitting diode (LED)
Sato teaches at least three light emitting diodes (Pointed out as elements 2 or 102, Paragraph 0170, Fig. 20A-20B)

on the backplane unit and extending through the first reflecting unit, 
on the backplane unit and extending through the first reflecting unit;

Same language
the at least three LEDs emitting lights of different colors; and

Sato teaches the at least three LEDs emitting lights of different colors (Paragraph 0170)

a light guiding unit on a side of the first reflecting unit away from the backplane unit, the light guiding unit being transparent;

Sato teaches a light guiding unit (3 or 103, Figs. 1 or 20A) on a side of the first reflecting unit (5 or 110, Figs. 1 and 20A, Paragraphs 0165 and 

wherein each of the plurality of backlight units further comprises a second reflecting unit on a side of the light guiding unit away from the backplane unit; and
wherein each of the plurality of backlight units further comprises a second reflecting unit on a side of the first reflecting unit away from the backplane unit;

Same language

the second reflecting unit is spaced apart from the first reflecting unit; and 




the second reflecting unit comprises at least one reflecting region and at least one transmitting region; the at least one reflecting region is configured to reflect light; the at least one transmitting region is configured to transmit light.
the second reflecting unit comprises at least one reflecting region and at least one transmitting region; the at least one reflecting region is configured to reflect light; the at least one transmitting region is configured to transmit light.

Same language
wherein the second reflecting unit comprises a main portion and a border portion surrounding the main portion; 
wherein the second reflecting unit comprises a main portion and a border portion surrounding the main portion;



the main portion comprises a plurality of transmitting regions spaced apart from each other and a reflecting region; a region of the main portion excluding the plurality of transmitting regions is the reflecting region; each of the plurality of transmitting regions in the main portion is in a shape of a dot; the reflecting region in the main portion surrounds each of the plurality of transmitting regions;

Same language
the border portion comprises a plurality of reflecting regions spaced apart from each other and a transmitting region; a region of the border portion excluding the plurality of reflecting regions is the transmitting region; each of the plurality of reflecting regions in the border portion is round shaped; the transmitting region in the border portion surrounds each of the plurality of reflecting regions;
the border portion comprises a plurality of reflecting regions spaced apart from each other and a transmitting region; a region of the border portion excluding the plurality of reflecting regions is the transmitting region; each of the plurality of reflecting regions in the border portion is round shaped; the transmitting region in the border portion surrounds each of the plurality of reflecting regions;

Same language
Wherein sizes of the plurality of reflecting regions of the border portion gradually decrease along a direction from a center 


Same language

the second reflecting units of the plurality of backlight units are arranged in a plurality of rows along a first direction; the second reflecting units in each of the plurality of rows are serially coupled together; the plurality of rows of the second reflecting units are serially coupled together along a second direction; wherein the first direction is perpendicular to the second direction; each second reflecting unit is rectangular; odd-numbered rows of the second reflecting units are aligned with each other in the first direction, and even-numbered rows of the second reflecting units are aligned with each other in the first direction; each of the odd-numbered rows of the second reflecting units is staggered in relation to the even-numbered rows of the second reflecting units in the first direction.
the second reflecting units of the plurality of backlight units are arranged in a plurality of rows along a first direction; the second reflecting units in each of the plurality of rows are serially coupled together; the plurality of rows of the second reflecting units are serially coupled together along a second direction; wherein the first direction is perpendicular to the second direction; each second reflecting unit is rectangular; a number of the second reflecting units in each row of the second reflecting units is the same; odd-numbered rows of the second reflecting units are aligned with each other in the first direction, and even-numbered rows of the second reflecting units are aligned with each other in the first direction; each of the odd-numbered rows of the second reflecting units is staggered in relation to the even-numbered rows of the second reflecting units in the first direction.

Same language


It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have modified the co-pending application 16/225,342 to include the LEDs and the light guiding unit on a side of the first reflecting unit away from the backplane unit, and to have the light guiding unit being transparent as taught by Sato, in order to have provided white light and to have guided light in a desired direction, prevent light loss that could occur in the cavity, improve the amount of weight the device can support, and allow light to pass between the reflective zones thereby providing a desired light emission.

Present Application Claim 2
Secondary reference Sato (US 2009/0003002)
wherein the at least three LEDs comprises an LED emitting blue light, an LED emitting red light, and an LED emitting green light.
Sato discloses the at least three LEDs comprises an LED emitting blue light, an LED emitting red light, and an LED emitting green light (Paragraph 0170).

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have modified the co-pending application 16/225,342 to include the LEDs and the light guiding unit on a side of the first reflecting unit away from the backplane unit, and to have the light guiding unit being transparent as taught by Sato, in order to have provided white light and to have guided light in a desired direction, prevent light loss that could occur in the cavity, improve the amount of weight the device can support, and allow light to pass between the reflective zones thereby providing a desired light emission.

Present Application Claim 7
Co-pending Application 16/225,342 claim 7
Comparison
wherein sizes of the plurality of transmitting regions of the main portion gradually increase along a direction from a center towards an edge of the second reflecting unit.
wherein sizes of the plurality of transmitting regions of the main portion gradually increase along a direction from a center towards an edge of the second reflecting unit.
Same language


Present Application Claim 9
Co-pending Application 16/225,342 claim 9
Comparison
wherein the second reflecting units of the plurality of backlight units are arranged in a matrix comprising a plurality of rows along a first direction and a plurality of columns along a second direction; wherein the first direction is perpendicular to the second direction; the second reflecting units in each of the plurality of rows are serially coupled together, and the second reflecting units in each of the plurality of columns are serially coupled together.
wherein the second reflecting units of the plurality of backlight units are arranged in a matrix comprising a plurality of rows along a first direction and a plurality of columns along a second direction; wherein the first direction is perpendicular to the second direction; the second reflecting units in each of the plurality of rows are serially coupled together, and the second reflecting units in each of the plurality of columns are serially coupled together.
Same language


Present Application Claim 10
Co-pending Application 16/225,342 claim 10
Comparison
wherein the second reflecting units of the plurality of backlight units are arranged in a plurality of rows along a first direction; the second reflecting units in each of the plurality of rows are serially coupled together; the plurality of rows of the second reflecting units are serially coupled together along a second direction; wherein the first direction is perpendicular to the second direction; odd-




Present Application Claim 11
Co-pending Application 16/225,342 claim 11
Comparison
wherein each of the odd-numbered rows of the second reflecting units offsets a distance from each of the even-numbered rows of the second reflecting units in the first direction; the distance is equal to a half of a length or width of the second reflecting unit.
wherein each of the odd-numbered rows of the second reflecting units offsets a distance from each of the even-numbered rows of the second reflecting units in the first direction; the distance is equal to a half of a length or width of the second reflecting unit.
Same language


Present Application Claim 12
Co-pending Application 16/225,342 claim 12
Comparison
wherein each of the at least one transmitting region of the second reflecting unit is a hole extending through the second reflecting unit, and the at least one reflecting region of the second reflecting unit are made of reflective material.
wherein each transmitting region of the second reflecting unit is a through hole extending through the second reflecting unit, and the reflecting regions of the second reflecting unit are made of reflective material.
The bold sections are the differences in this claim. Specifically the current application requires at least one where the co-pending application has a transmitting region required therefore is met. The Co-pending application also cites the hole as being a through hole. However the current application requires a hole extending though the second reflecting unit. Therefore the hole of the current case is also a through hole



Co-pending Application 16/225,342 claim 13
Comparison
Secondary reference Sato (US 2009/0003002)
wherein the second reflecting unit comprises a transparent substrate and a reflective material layer formed on a surface of the transparent substrate adjacent to the at least three LEDs; the reflective material layer partially covers the surface of the transparent substrate; the reflective material layer forms each of the at least one reflecting region; portions of the transparent substrate which are not covered by the reflective material layer define each of the at least one transmitting region.
wherein the second reflecting unit comprises a transparent substrate and a reflective material layer formed on a surface of the transparent substrate adjacent to the LED; the reflective material layer partially covers the surface of the transparent substrate; the reflective material layer forms each reflecting region; portions of the transparent substrate which are not covered by the reflective material layer define each transmitting region.
The Co-pending application fails to teach at least three LEDs.
The present application required at least one reflecting region and transmitting region. While the prior art teaches a reflecting region and a transmitting region.
Sato teaches at least three LEDs (Fig. 1, Specifically adjacent is defined to be lying near or close which the surface of the transparent substrate is considered to be lying near or close to the LED)


Regarding the secondary reference Sato (US 2009/0003002) which teaches at least three LEDs (Paragraph 0170).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have modified the co-pending application 16/225,342 to include the LEDs and the light guiding unit on a side of the first reflecting unit away from the backplane unit, and to have the light guiding unit being transparent as taught by Sato, in order to have provided white light and to have guided light in a desired direction, prevent light loss that could occur in the cavity, 
Present Application Claim 14
Secondary reference Sato (US 2009/0003002)

wherein the first reflecting unit defines at least one through hole, the at least three LEDs extends through the at least one through hole.
Sato discloses the first reflecting unit defines at least one through hole (the holes that 102 are passing through in Fig. 20A), the at least three LEDs extends through the at least one through hole (Fig. 20A).


It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have modified the co-pending application 16/225,342 to include having the LEDs extending through the at least one through hole, in order to provide a reflective surface around the base of the LED thereby preventing light loss while still allowing for connections for the LED. 

Response to Arguments
Applicant's arguments filed 01/13/2021 have been fully considered but they are not persuasive. 
The applicant has argued that Sato fails to teach each of the odd-numbered rows of the second reflecting units is staggered in relation to the even-numbered rows of the second reflecting units in the first direction. While this argument has been fully considered it is not persuasive. the applicant further argues that three rows is not sufficient to show the arrangement relationship between the odd-numbered rows and the even numbered rows. The Examiner points out that there are clearly rows and columns shown in Sato Fig. 8 provided above thereby 
The applicant has argued that Sato fails to teach of each light guide body being modified to be rectangular. While this argument has been fully considered it is not persuasive. The Examiner points out that Sato is the reference being used to teach that rows can be staggered so there does not need to be a need to modify Sato.
The applicant has argued that the applicants invention is different than what Sato provides. While this argument has been fully considered it is not persuasive. The Examiner points out that the applicant should provide the differences they see in their claim language.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.T.E/            Examiner, Art Unit 2875   


/JONG-SUK (JAMES) LEE/            Supervisory Patent Examiner, Art Unit 2875